     Case 4:16-cv-03362 Document 82 Filed in TXSD on 12/26/18 Page 1 of 4



                      UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


NATIONAL COALITION FOR MEN and
JAMES LESMEISTER, individually and
on behalf of others similarly situated,

                         Plaintiffs,

              v.                                     No. 4:16-cv-3362

SELECTIVE SERVICE SYSTEM;
DONALD M. BENTON as Director of
Selective Service System; and Does 1
through 50, inclusive,

                         Defendants.


        UNOPPOSED MOTION FOR STAY OF PRETRIAL DEADLINES
              IN LIGHT OF A LAPSE IN APPROPRIATIONS

      Defendants the Selective Service System and Donald M. Benton, in his official

capacity as Director of the Selective Service System, respectfully move for a stay of the

forthcoming pretrial deadlines in the above-captioned case.

      1.     At the end of the day on December 21, 2018, the appropriations act that had

been funding the Department of Justice expired and appropriations to the Department

lapsed. The Department does not know when funding will be restored by Congress.

      2.     Absent an appropriation, Department of Justice attorneys and employees

are prohibited from working, even on a voluntary basis, except in very limited

circumstances, including “emergencies involving the safety of human life or the

protection of property.” 31 U.S.C. § 1342.

                                               1
     Case 4:16-cv-03362 Document 82 Filed in TXSD on 12/26/18 Page 2 of 4



       3.     Undersigned counsel for the Department of Justice therefore requests a stay

of the forthcoming pretrial deadlines in this case, including the joint pretrial order (due

January 11, 2019), the deadline for objections to witnesses and exhibits (due January 18,

2019), and the docket call (currently scheduled for January 25, 2019), until Congress has

restored appropriations to the Department. (The parties have reached agreement on a

joint mediation statement, due January 4, 2019, which will be filed by counsel for

Plaintiff on or before that date.)

       4.     If this motion for a stay is granted, undersigned counsel will notify the

Court as soon as Congress has appropriated funds for the Department. The Government

requests that, at that point, all current deadlines for the parties be extended commensurate

with the duration of the lapse in appropriations.

       5.     Opposing counsel has authorized undersigned counsel to state that the

Plaintiffs have no objection to this motion.

       6.     Therefore, although we greatly regret any disruption caused to the Court and

the other litigants, the Government hereby moves for a stay of the forthcoming pretrial

deadlines in this case, including the joint pretrial order, the deadline for objections to

witnesses and exhibits, and the docket call, until Department of Justice attorneys are

permitted to resume their usual civil litigation functions.

       A proposed order is attached.




                                                    2
    Case 4:16-cv-03362 Document 82 Filed in TXSD on 12/26/18 Page 3 of 4



Dated: December 26, 2018           Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   ANTHONY J. COPPOLINO
                                   Deputy Director, Federal Programs Branch

                                   /s/ Michael J. Gerardi
                                   Michael J. Gerardi (D.C. Bar No. 1017949)
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L St. NW, Room 12212
                                   Washington, DC 20005
                                   Tel: (202) 616-0680
                                   Fax: (202) 616-8460
                                   E-mail: michael.j.gerardi@usdoj.gov




                                         3
     Case 4:16-cv-03362 Document 82 Filed in TXSD on 12/26/18 Page 4 of 4



                             CERTIFICATE OF SERVICE

       I hereby certify that on December 26, 2018, I electronically filed a copy of the

foregoing. Notice of this filing will be sent via email to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s

CM/ECF System.

                                           /s/ Michael J. Gerardi
                                           MICHAEL J. GERARDI

                          CERTIFICATE OF CONFERENCE

       I hereby certify that I conferred with plaintiffs’ counsel about the relief requested

in the foregoing and plaintiffs’ counsel indicated plaintiffs do not oppose this motion.

                                           /s/ Michael J. Gerardi
                                           MICHAEL J. GERARDI




                                                  4
